DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	Claim filed on 12/16/2021 is acknowledged.  Claims 2, 5-41, 43, 45-47, 50, 52-55, 57, 58, 60-63, 66-74, 77-87, 89, 93-99, 101-105, 107-113, 117, 119, 124, 126, 127 and 133-138 have been cancelled.  New claim 139 has been added.  Claims 1, 3, 4, 42, 44, 48, 49, 51, 56, 59, 64, 65, 75, 76, 88, 90-92, 100, 106, 114-116, 118, 120-123, 125, 128-132 and 139  are pending in this application.
	Please note: this application has been transferred to the current Examiner.  After further careful consideration, a new Requirement for Restriction/Election is issued hereby.
	Furthermore, it is noticed that instant claim 132 recites "the EPO polypeptide of claim 125".  However, instant claim 125 is drawn to a polypeptide comprising an extracellular domain of a feline erythropoietin receptor (EPOR) polypeptide and a heterologous polypeptide sequence, it is not drawn to an EPO polypeptide.  If the invention of instant claim 132 is elected, Applicant is suggested to address this issue in response to the current office action.

Election/Restrictions
3.	REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).

4.	WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

5.	Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group 1: claims 1, 3, 4, 42, 44, 75 and 139, drawn to an erythropoietin (EPO) polypeptide comprising the amino acid sequence of SEQ ID NO: 13 except for the presence of at least one N-linked glycosylation site not present in SEQ ID NO: 13, wherein the N-linked glycosylation site comprises the sequence asparagine-xaa-serine or asparagine-xaa-threonine, wherein xaa is any amino acid except proline, and wherein one N-linked glycosylation site does not overlap with another N-linked glycosylation site, wherein each of the at least one N-linked glycosylation site is present at a position selected from position 21-23, 29-31, 34-36, 35-37, 53-55, 56-58, 65-67, 66-68, 71 73, 72-74, 73-75, 86-88, 87-89, 111-113, 114-116, 115-117, 116-118, 117-119, 118-120, 119-121, 120-122, 121-123, 122-124, 123-125, 135-137, 136-138, 158-160, and 162-164 of SEQ ID NO: 13; and a pharmaceutical composition comprising such EPO polypeptide and a pharmaceutically acceptable carrier.
Group 2: claim 48, drawn to a composition comprising a plurality of EPO polypeptides of claim 1 having a range of isoelectric points of from about 1 to about 3.5, of from about 1.5 to about 3.5, of from about 2 to about 3.5, of from about 2.5 to about 3.5, of from about 3 to about 3.5, of about 3.5 or less, or of about 3 or less, as determined by isoelectric focusing.
	Group 3: claim 49, drawn to a composition comprising a plurality of EPO polypeptides of claim 1 having a range of isoelectric points of from about 3.5 to about 6, of from about 4 to about 6, of from about 4.5 to about 6, of from about 5 to about 6, of from about 5.5 to about 6, of from about 3.5 to about 5, of from about 4 to about 5, of from about 4.5 to about 5, of about 3.5 or greater, of about 4 or greater, or of about 4.5 or greater, as determined by isoelectric focusing.
Group 4: claims 51, 56, 59 and  64, drawn to an isolated nucleic acid encoding the EPO polypeptide of claim 1; a vector comprising such nucleic acid; a host cell comprising such nucleic acid; and an expression system comprising a first vector comprising a nucleic acid encoding the EPO polypeptide of claim 1, and a second vector comprising a regulatory sequence. 
Group 5: claim 65, drawn to a method of producing a composition comprising EPO polypeptides comprising culturing the host cell of claim 64 and isolating the EPO polypeptides.
Group 6: claim 76, drawn to a pharmaceutical composition comprising an EPO polypeptide and a pharmaceutically acceptable carrier, wherein the pharmaceutically acceptable carrier comprises a) sodium phosphate, sodium chloride, and polysorbate 80; b) sodium phosphate, sodium chloride, and polysorbate 20; c) sodium citrate, sodium chloride, and polysorbate 80; or d) sodium citrate, sodium chloride, and polysorbate 20.
Group 7: claim 88, drawn to a method of delivering an EPO polypeptide to a companion animal species comprising administering the EPO polypeptide of claim 1 parenterally.
Group 8: claim 90, drawn to a method of delivering an isolated nucleic acid encoding an EPO polypeptide to a companion animal species comprising administering the nucleic acid of claim 51 parenterally.
Group 9: claims 91 and 100, drawn to a method of treating a companion animal species having anemia comprising administering to the companion animal species a therapeutically effective amount of the EPO polypeptide of claim 1.
Group 10: claim 92, drawn to a method of treating a companion animal species having anemia, the method comprising administering to the companion animal species a therapeutically effective amount of the nucleic acid of claim 51.
Group 11: claim 106, drawn to a method of expressing an EPO polypeptide in a target cell, comprising a) transferring a nucleic acid, vector, or expression system into the target cell, wherein the nucleic acid, vector, or expression system comprises: i) a nucleic acid encoding the EPO polypeptide of claim 1, and ii) a regulatory sequence; and b) culturing the cell under conditions supportive for expression of the EPO polypeptide.
Group 12: claims 114-116, 118 and 123, drawn to an erythropoietin (EPO) polypeptide comprising: a) at least one amino acid substitution at a position corresponding to a position selected from position 5, 8, 10, 11, 14, 15, 78, 96, 97, 99, 100, 103, 104, 107, 108, or 110 of SEQ ID NO: 13; b) at least one amino acid substitution of SEQ ID NO: 9 that corresponds to a position selected from position 5, 8, 10, 11, 14, 15, 78, 96, 97, 99, 100, 103, 104, 107, 108, or 110 of SEQ ID NO: 13; c) at least one amino acid substitution of SEQ ID NO: 10 that corresponds to a position selected from position 5, 8, 10, 11, 14, 15, 78, 96, 97, 99, 100, 103, 104, 107, 108, or 110 of SEQ ID NO: 13; d) at least one amino acid substitution of SEQ ID NO: 11 that corresponds to position selected from position 5, 8, 10, 11, 14, 15, 78, 96, 97, 99, 100, 103, 104, 107, 108, or 110 of SEQ ID NO: 13; or e) at least one amino acid substitution of SEQ ID NO: 12 that corresponds to a position selected from position 5, 8, 10, 11, 14, 15, 78, 96, 97, 99, 100, 103, 104, 107, 108, or 110 of SEQ ID NO: 13; and a pharmaceutical composition comprising such EPO polypeptide and a pharmaceutically acceptable carrier.
Group 13: claims 120 and 121, drawn to an isolated nucleic acid encoding the EPO polypeptide of claim 114; and a host cell comprising such nucleic acid.
Group 14: claims 122, drawn to a method of producing a composition comprising EPO polypeptides comprising culturing the host cell of claim 121 and isolating the EPO polypeptides.
Group 15: claims 125 and 131, drawn to a polypeptide comprising an extracellular domain of a feline erythropoietin receptor (EPOR) polypeptide comprising the amino acid sequence of SEQ ID NO: 5, SEQ ID NO: 6, SEQ ID NO: 7, SEQ ID NO: 8, SEQ ID NO: 20, SEQ ID NO: 21, SEQ ID NO: 22, SEQ ID NO: 23, SEQ ID NO: 24, SEQ ID NO: 25, SEQ ID NO: 26, SEQ ID NO: 27, SEQ ID NO: 28, SEQ ID NO: 29, SEQ ID NO: 30, or SEQ ID NO: 31; and a heterologous polypeptide sequence; and a pharmaceutical composition comprising such polypeptide and a pharmaceutically acceptable carrier.
Group 16: claim 128 and 129, drawn to an isolated nucleic acid encoding the polypeptide of claim 125; and a host cell comprising such nucleic acid.
Group 17: claim 130, drawn to a method of producing a polypeptide comprising culturing the host cell of claim 129 and isolating the polypeptide.
Group 18: claim 132, drawn to a method of treating a subject having polycythemia, the method comprising administering to the subject a therapeutically effective amount of the EPO polypeptide of claim 125.

6.	The inventions listed as Groups 1-18 do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: First, the composition recited in Group 6 is known in the art.  Sloey et al (US 2010/0297117 A1) teach a pharmaceutical composition comprising an erythropoietin (EPO) polypeptide, sodium phosphate, sodium chloride, and Tween-80 (synonym of polysorbate 80), for example, page 22, paragraph [0229].  This is the same as the corresponding special technical feature of instant Group 6.  Second, the various modified EPO polypeptides comprise different modifications and/or different amino acid sequences; and each modification/sequence is structurally distinct.  There is no common structure present among the various modified EPO polypeptides.  Third, there is no common core structure between a modified EPO polypeptide and a polypeptide comprising an extracellular domain of a feline erythropoietin receptor (EPOR) polypeptide and a heterologous polypeptide sequence.  Furthermore, polypeptide and nucleic acid do not share a common core structure.  For example, polypeptides involve amino acids and peptide bonds.  Nucleic acids involve bases, sugars, phosphates and glycosidic bonds.  There is no common core shared by these inventions.  Taken all these together, there is lack of unity of invention. 

Rejoinder
7.	The examiner has required restriction between product or apparatus claims and process claims.  Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Election of Species
8.	This application contains claims directed to more than one species of the generic invention.  There species are deems to lack unity of invention because they are not so linker as to form a single general inventive concept under PCT Rule 13.1.  
The species are as follows: 
(Please elect a single disclosed species of EACH)
A specific EPO polypeptide: due to different variables such as different amino acid sequences like those recited in instant claims 1, 3, 4, 114-116, 118 and 139, different types of modification like those recited in instant claims 42 and 44, and so on (for inventions 1, 7, 9 and 12), Please note: Applicant is required to elect a single disclosed species of EPO polypeptide consisting of a specific/defined amino acid sequence and with a specific/defined modification (if presented) selected from claims 42 and 44;
A specific composition: due to different variables such as different numbers of EPO polypeptide and different types of EPO polypeptide (for inventions 2 and 3), Please note: Applicant is required to elect a single disclosed species of composition with specific/defined number of EPO polypeptide, and each of the EPO polypeptide consisting of a specific/defined amino acid sequence;
A specific isolated nucleic acid: due to different variables (for inventions 4, 8, 10, 11, 13 and 16), Please note: Applicant is required to elect a single disclosed species of isolated nucleic acid consisting of a specific/defined nucleic acid sequence;
A specific vector: due to different variables (for inventions 4 and 11);
A specific expression system: due to different variables (for inventions 4 and 11);
A specific host cell: due to different variables (for inventions 4, 5, 13, 14, 16 and 17);
A specific pharmaceutical composition comprising an EPO polypeptide and a pharmaceutically acceptable carrier: due to different variables such as different EPO polypeptide and different pharmaceutically acceptable carriers like those recited in instant claim 76 (for invention 6);
A specific companion animal species: from claim 100 (for invention 9);
A specific polypeptide comprising an extracellular domain of a feline erythropoietin receptor (EPOR) polypeptide and a heterologous polypeptide sequence: due to different variables like those recited in instant claim 125 (for inventions 15 and 18), Please note: Applicant is required to elect a single disclosed species of such polypeptide consisting of a specific/defined amino acid sequence.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
The species of EPO polypeptide, isolated nucleic acid, vector, expression system, host cell, pharmaceutical composition comprising an EPO polypeptide and a pharmaceutically acceptable carrier, and polypeptide comprising an extracellular domain of a feline erythropoietin receptor (EPOR) polypeptide and a heterologous polypeptide sequence lack unity of invention since they have different structures.  The species of companion animal species lack unity of invention since they have different characteristics. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: Claims 1, 48, 49, 51, 56, 59, 64, 65, 75, 76, 88, 90-92, 106, 114, 120-123, 125 and 128-132.

9.	Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

10.	The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI N KOMATSU whose telephone number is (571)270-3534. The examiner can normally be reached Mon-Fri 8am-2pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 5712703062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LI N KOMATSU/Primary Examiner, Art Unit 1658